IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-41,582-02


EX PARTE RONALD BURNS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 89F0445-005-B IN THE 5TH DISTRICT COURT
FROM BOWIE COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of robbery by threats
and sentenced to forty-five (45) years' imprisonment.  He did not appeal his conviction.
	The trial judge has entered findings of fact and conclusions of law recommending that
Applicant be granted an out-of-time appeal.   However, this Court's records reflect that Applicant
has already filed an 11.07 application challenging the merits of this conviction which was denied on
the basis of the trial judge's findings of fact and conclusions of law on June 16, 1999.  In this
application, Applicant alleges that he was deprived of his right to raise the insanity defense, that he
was incompetent to enter his plea, and that trial counsel rendered ineffective assistance.  These
claims were available when Applicant filed his prior 11.07 application.  We find that Applicant's
claims are barred for review pursuant to Section 4 of the Texas Code of Criminal Procedure.  See
Tex. Code. Crim. Proc. art. 11.07 § 4.  Therefore, we dismiss this application. 
	It is so ordered on this the 29th day of October, 1008.

Filed: October 29, 2008
Do not publish